COMMUNITY ACTION AGENCIES — BOARD MEMBERS Pursuant to the provisions of 42 U.S.C.A. 2791, public school superintendents and/or school teachers who receive funding in their capacity as board members of Community Action agencies, can so serve on such boards, any irregularity being the responsibility of the Director of Economic Opportunity.  The Attorney General has considered your opinion request wherein you have set out the following: "In several of our Community Action Agencies the Board of Directors include public school superintendents and/or school teachers from the schools which receive federal funds under the Head Start Program. The Boards have funding supervision of the Head Start monies.  "1. Can public school superintendents and/or school teachers who receive such funds serve on Community Action Agencies Board of Directors?" Title 42 U.S.C.A. 2791, provides for the establishment of Community Action Agencies and Boards. Sub-section (b) of Section 2791, provides in part, as follows: "Each Board to which this subsection applies shall consist of not more than 51 members and shall be so constituted that (1) one third of the members of the Board are public officials, including the chief elected official or officials, or their representatives, unless the number of such officials reasonably available or willing to serve is less than one-third of the membership of the Board, (2) at least one-third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served, and (3) the remainder of the members are officials or members of business, industry, labor, religious welfare, education, or other major groups and interests in the community. . ." (Emphasis added) Title42 U.S.C.A. 2941, establishes in the Executive Office of the President, the Office of Economic Opportunity. Included therein, there exists a Director, appointed by the President, by and with the advice and consent of the Senate. Section 42 U.S.C.A. 2942 details the various powers and authorities of said Director and further, the Director is charged with the overall administration and supervision of all Community Action Agencies and Boards. 42 U.S.C.A. 2791 Any irregularity on the part of any officer, director, agent, employee, or anyone connected in any capacity with an agency or board receiving financial assistance pursuant to Economic Opportunity programs is subject to the provisions of 42 U.S.C. § 2703, which provides for criminal sanctions for such acts as embezzlement, misappropriation, stealth and fraud. Because Section 2791 specifically authorizes members of the education profession to serve on Community Action Agencies and Boards and there exists no provision specifically prohibiting public school superintendents and/or school teachers from such service, it appears, therefore, that such service is permissible; but any irregularity thereunto is the responsibility of the Office of the Director and accordingly, action should be taken as is necessary and authorized pursuant to 42 U.S.C.A. 2703, and 18 U.S.C.A. 203, 18 U.S.C.A. 205, 18 U.S.C.A. 207,18 U.S.C.A. 208, and 18 U.S.C.A. 209. Officers and employees of States who are assigned to work with Federal agencies are subject to Title 18 criminal provisions with respect to: "(1) Using public office for private gain; (2) giving preferential treatment to any organization or person; . . ." Executive Order No. 11222, May 8, 1965. (Emphasis added) It is, therefore, the opinion of the Attorney General that public school superintendents and/or school teachers who receive in their capacity as board members, funds for Community Action programs, can so serve on such boards, any irregularity thereunto being the responsibility of the Director of the Office of Economic Opportunity by determining the facts and circumstances therein involved.  (Larry L. French)